Name: Council Decision (EU) 2016/833 of 17 May 2016 establishing the position to be adopted, on behalf of the European Union, at the 54th session of the Committee of Experts for the Carriage of Dangerous Goods set up by the Intergovernmental Organisation for International Carriage by Rail (OTIF) as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  international affairs;  land transport;  technology and technical regulations
 Date Published: 2016-05-27

 27.5.2016 EN Official Journal of the European Union L 140/12 COUNCIL DECISION (EU) 2016/833 of 17 May 2016 establishing the position to be adopted, on behalf of the European Union, at the 54th session of the Committee of Experts for the Carriage of Dangerous Goods set up by the Intergovernmental Organisation for International Carriage by Rail (OTIF) as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union acceded to the Convention concerning International Carriage by Rail of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (COTIF Convention), by virtue of Council Decision 2013/103/EU (1). (2) All Member States, with the exception of Cyprus and Malta, are contracting parties to and apply the COTIF Convention. (3) Directive 2008/68/EC of the European Parliament and of the Council (2) lays down requirements for the transport of dangerous goods by road, by rail or by inland waterway within or between Member States. It does so, inter alia, by referring to the Regulations concerning the International Carriage of Dangerous Goods by Rail, which appear as Appendix C to the COTIF Convention (RID). In addition, Article 4 of Directive 2008/68/EC provides that the transport of dangerous goods between Member States and third countries is to be authorised in so far as it complies with the requirements of the RID, unless otherwise indicated in the Annexes. (4) At its 54th session, due to take place on 25 May 2016, the Committee of Experts for the Carriage of Dangerous Goods (RID Expert Committee) set up in accordance with point (d) of Article 13 § 1 of the COTIF Convention is expected to decide upon certain amendments to the RID. The objective of those amendments, which concern technical standards or uniform technical prescriptions, is to ensure safe and efficient transport of dangerous goods whilst taking into account scientific and technical progress in the sector as well as the development of new substances and articles that pose a danger during the transport of those goods. (5) The committee on the transport of dangerous goods established by Directive 2008/68/EC has carried out preliminary discussions on the proposed amendments. (6) All of the proposed amendments are justified and beneficial, and should therefore be supported by the Union. (7) The position of the Union at the 54th session of the RID Expert Committee should therefore be based on the Annex to this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the European Union at the 54th session of the RID Expert Committee in the framework of the COTIF Convention shall be in accordance with the Annex to this Decision. 2. Minor changes to the documents mentioned in the Annex to this Decision may be agreed upon by the representatives of the Union in the RID Expert Committee without further decision of the Council. Article 2 The decisions of the RID Expert Committee, once adopted, shall be published in the Official Journal of the European Union, indicating the date of their entry into force. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 May 2016. For the Council The President M.H.P. VAN DAM (1) Council Decision 2013/103/EU of 16 June 2011 on the signing and conclusion of the Agreement between the European Union and the Intergovernmental Organisation for International Carriage by Rail on the Accession of the European Union to the Convention concerning International Carriage by Rail (COTIF) of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (OJ L 51, 23.2.2013, p. 1). (2) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13). ANNEX Proposal Reference document Issue Comments Union position 1 OTIF/RID/CE/GTP/2015/2 OTIF/RID/CE/GTP/INF.14 OTIF/RID/CE/GTP/INF.15 Inclusion of obligations for Entities in Charge of Maintenance (ECM) in RID Technical consensus at the OTIF Standing Working Group to adopt a text as amended Agree with the amendments as revised in the Standing Working Group 2 OTIF/RID/CE/GTP/2015/3 Amendment of special provision TU 16 in RID/ADR/ADN Chapter 4.3 Technical consensus at the OTIF Standing Working Group Agree with the amendments as revised in the Standing Working Group 3 OTIF/RID/CE/GTP/2015/5 Carrier's duty to inform the train driver of the position of dangerous goods in the train Technical consensus at the OTIF Standing Working Group Agree with the amendments as revised in the Standing Working Group 4 OTIF/RID/CE/GTP/2015/6 Flexible bulk containers Technical consensus at the OTIF Standing Working Group Agree with the text for flexible bulk containers in OTIF/RID/CE/GTP/2015/12 5 OTIF/RID/CE/GTP/2015/7 Definitions of full load/wagon load Technical consensus at the OTIF Standing Working Group Agree with the amendments 6 OTIF/RID/CE/GTP/2015/12 OTIF/RID/CE/GTP/2015/INF.2 OTIF/RID/CE/GTP/2015/INF.3 Various consolidated amendments agreed by the standing working group Technical consensus at the OTIF Standing Working Group Agree with the amendments 7 Idem Amendments left for further examination by the Standing Working Group   8 Idem Those calling for a common view from the UN-ECE  OTIF Joint Meeting Efficient multimodal transport needs to be facilitated Agree with the amendments as recommended by the Joint Meeting 9 OTIF/RID/CE/GTP/2015/14 Notifications of occurrences involving dangerous goods in accordance with RID 1.8.5; Hamburg-Billwerder, 3 July 2013 Technical consensus at the OTIF Standing Working Group Agree with the amendments as revised in the Standing Working Group 10 OTIF/RID/CE/GTP/2015/INF.4 Protective distance for road vehicles Technical consensus at the OTIF Standing Working Group Agree with the amendments